             
 
  NUANCE COMMUNICATIONS, INC.   ONE WAYSIDE ROAD   781 865 5000
 
      BURLINGTON, MA 01803   NUANCE.COM

(NUANCE LOGO) [b81407b8140700.gif]
March 29, 2010
Janet Dillione
663 West Boot Road
West Chester, PA 19380
Dear Janet:
Congratulations! It is with great pleasure that I confirm our employment offer,
in the position of Executive Vice President and General Manager, Healthcare
Division reporting to Paul Ricci, Chief Executive Officer of Nuance
Communications, Inc. This position will be based in Burlington, Massachusetts.
The anticipated start date for your new position is March 15, 2010. At the next
Nuance Communications Board of Directors meeting following your start date, I
will recommend to the Board that you be appointed an Executive Officer.
Your starting annual base salary will be $450,000.00 paid on a bi-weekly basis.
In addition to your base salary, in FY10 you will be eligible for an annual
bonus opportunity of $350,000.00 pro-rated according to your date of hire.
Once you have accepted our offer, I will recommend that the Nuance
Communications Compensation Committee grant you the following equity awards:
The first will be a time-based vesting restricted stock award of 150,000 shares
with a three year vesting schedule, 1/3 each year from the anniversary of the
grant date, so long as you remain a Nuance employee.
The second, a performance-based award will consist of 100,000 shares, which will
vest, if ever, upon the achievement of certain Board approved financial targets
at the end of each fiscal year as follows: 30% in 2010, 40% in 2011 and the
remaining 30% in 2012. If achievement is not met or you terminate employment
before date of determination of achievement, you will not vest in the
installment for the applicable measurement period and that portion of the award
will lapse.
The third will be a time-based grant equaling $100,000 in value, converted to
shares at the fair market value on the date of grant, which will be issued as a
signing bonus should you execute this offer by February 26, 2010. These shares
will vest 90 days after your hire date so long as you remain a Nuance employee.
Should your employment with the company be terminated involuntarily by the
Company for any reason other than cause, death or disability, you will be
eligible to receive twelve months base salary & twelve months paid COBRA
coverage if you execute the Company’s specified severance agreement (including,
among other things, a full release of claims and non-competition agreement). If
there is a change of control transaction and your employment is terminated
within twelve months following the change of control transaction by the Company
for a reason other than cause, death or disability, and you execute a severance
agreement specified

Page 1 of 3



--------------------------------------------------------------------------------



 



by the Company (including, among other things, a full release of claims and
non-competition agreement), you will be eligible to receive twelve months base
salary & twelve months paid COBRA coverage plus immediate acceleration of any
unvested stock options or time based restricted stock grants, excluding
restricted stock grants issued as performance-based grants.
For purposes of this Agreement, “Cause” means Executive’s employment with the
Company is terminated after the CEO has found any of the following to exist:
(i) Employee’s act of dishonesty or fraud; (ii) Employee’s breach of the
fiduciary duty or duty of loyalty owed to the Company, or breach of the duty to
protect the Company’s confidential and propriety information; (iii) Employee’s
conviction of a felony or a crime involving fraud, embezzlement, dishonesty,
misappropriation of funds or any other act of moral turpitude; (iv) Employee’s
gross negligence or misconduct in the performance of his/her duties;
(v) Employee’s breach of this Agreement or written policies of the Company;
(vi) Employee’s engagement in conduct or activities that result or will
potentially result in negative publicity or public disrespect, contempt or
ridicule of the Company or are detrimental to the business or reputation of
Company; (vii) Employee’s failure to abide by the lawful directives of the
Company; (viii) Employee’s failure to satisfactorily perform the duties of
his/her position; or (ix) Employee’s death or absence from work due to
disability for a period in excess of ninety (90) days in any twelve month
period, to the extent consistent with the applicable requirements of federal and
state disability law.
As a full-time employee, you will be eligible for our comprehensive benefits
package which goes into effect as of your date of hire. The enclosed material
outlines all of our benefits to which you are entitled as a Nuance
Communications employee. In addition to the standard employee benefits you will
be entitled to a $5,000 net tax & financial planning reimbursement allowance, an
individual term life insurance policy valued at $500,000 assuming medical
clearance and enhanced executive disability coverage which currently provides
for a benefit of up to 60% of eligible earnings, capped at $18,000 per month,
which will be tax free upon qualification.
As part of the acceptance of this offer you understand your primary work
location is in Burlington, MA and it is the company’s desire to have you
relocate to the area within 18 months of your hire date. We do, however,
understand that you are not in a position to relocate to Burlington immediately
but have agreed to spend the majority of your time working out of the Burlington
office. To aid you in this transition period we will provide you with a
temporary living allowance in the amount of $4,000.00 per month to be paid on a
bi-weekly basis at the rate of $1,846.16 less applicable withholdings. At the
agreed upon time of your permanent relocation to the Burlington area, this
allowance will cease and you will then be entitled to receive a lump sum
relocation assistance payment of $50,000.00, less applicable withholdings, and
an annual car allowance as per company policy at such time (currently set at
$15,000), also paid on a bi-weekly basis less applicable withholdings. Should
you be unable or unwilling to fulfill this relocation commitment we will assess
the feasibility of you continuing in your current role without relocating at the
time of this decision and discuss alternatives if necessary.
Your employment with Nuance Communications will be “at will”, meaning that
either you or Nuance Communications will be entitled to terminate your
employment at any time and for any reason, with or without cause.

Page 2 of 3



--------------------------------------------------------------------------------



 



Any representations which may have been made to you are superseded by this
offer. This is the full and complete agreement between you and Nuance
Communications. Although your job duties, title, compensation and benefits, as
well as Nuance Communications’ personnel policies and procedures, may change
from time to time, the “at will” nature of your employment may only be changed
in an express written agreement signed by you and a duly authorized officer of
Nuance Communications.
This offer is contingent upon your satisfying the conditions of hire, including
providing proof of your eligibility to work in the United States and successful
completion of a background check. An Employment Eligibility Verification form is
attached to this letter. Please read it carefully and call me if you have any
questions. Also, like all Nuance Communications employees, you will be required,
as a condition to your employment, to sign Nuance Communications’ standard
Non-Compete, Proprietary Information, & Conflict of Interest Agreement, a copy
of which is attached hereto.
We, at Nuance Communications, are proud of our reputation and we feel confident
that you will be a positive addition to the Sr. Management Team, while the
position will afford you the opportunity to grow your professional skill set.
Janet, we would appreciate it if you would confirm your acceptance of our
employment offer, by signing this offer confirmation letter and returning it to
my attention as soon as possible.
If you have further questions regarding our offer, feel free to contact me at
(781) 565-5310. I look forward to our working together and your joining the
Nuance Communications organization.
Sincerely,

     
/s/ Dawn Howarth
 
Dawn Howarth
   
SVP Human Resources
   

     
cc:
  P. Ricci
 
  Employee File

     
Enclosures/Forms:
  Employment Eligibility Verification form, Benefits Summary, Non-Compete,
Proprietary Information, & Conflict of Interest Agreement.

I ACCEPT THE OFFER OF EMPLOYMENT AS STATED ABOVE:

             
/s/ Janet Dillione Connor
 
      3/29/2010
 
   
New Hire Signature
      Date of Acceptance    

Page 3 of 3